Motion Granted; Appeal Dismissed and Memorandum Opinion filed February 23,
2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00813-CV
                                   ____________

                           GABRIEL VASQUEZ, Appellant

                                           V.

     AT&T ADVERTISING, L.P. D/B/A AT & T YELLOW PAGES, Appellee


                  On Appeal from County Civil Court at Law No. 3
                               Harris County, Texas
                          Trial Court Cause No. 960357


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed August 9, 2011. On February 10, 2012,
appellant filed a motion to dismiss the appeal because the case has been settled. See Tex.
R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.